 

EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of July 15, 2005, by
and among Itronics Inc., a Texas corporation, with headquarters located at 6490
S. McCarran Blvd., Building C-23, Reno, NV 89510 (the "Company"), and each of
the purchasers set forth on the signature pages hereto (the "Buyers").

WHEREAS:

A.

The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the "SEC") under the Securities Act of 1933, as amended (the "1933
Act");



B.

Buyers desire to purchase and the Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement  8% secured convertible notes
of the Company, in the form attached hereto as Exhibit "A", in the aggregate
principal amount of Three Million Two Hundred and Fifty Thousand Dollars
($3,250,000) (together with any note(s) issued in replacement thereof or as a
dividend thereon or otherwise with respect thereto in accordance with the terms
thereof, the "Notes"), convertible into shares of common stock, par value $.001
per share, of the Company (the "Common Stock"), upon the terms and subject to
the limitations and conditions set forth in such Notes and  warrants, in the
form attached hereto as Exhibit "B", to purchase 3,000,000 shares of Common
Stock (the "Warrants").



C.

Each Buyer wishes to purchase, upon the terms and conditions stated in this
Agreement, such principal amount of Notes and number of Warrants as is set forth
immediately below its name on the signature pages hereto; and



D.

Contemporaneous with the execution and delivery of this Agreement, the parties
hereto are executing and delivering a Registration Rights Agreement, in the form
attached hereto as Exhibit "C" (the "Registration Rights Agreement"), pursuant
to which the Company has agreed to provide certain registration rights under the
1933 Act and the rules and regulations promulgated thereunder, and applicable
state securities laws.



NOW THEREFORE

, the Company and each of the Buyers severally (and not jointly) hereby agree as
follows:



1

. PURCHASE AND SALE OF NOTES AND WARRANTS.



a

. Purchase of Notes and Warrants. On the Closing Date (as defined below), the
Company shall issue and sell to each Buyer and each Buyer severally agrees to
purchase from the Company such principal amount of Notes and number of Warrants
as is set forth immediately below such Buyer’s name on the signature pages
hereto, for a total initial purchase price of $1,250,000 (the "Purchase Price").



--------------------------------------------------------------------------------

 

b

. Form of Payment. On the Closing Date (as defined below),  each Buyer shall pay
the purchase price for the Notes and the Warrants to be issued and sold to it at
the Closing (as defined below) by wire transfer of immediately available funds
to the Company, in accordance with the Company’s written wiring instructions,
against delivery of the Notes in the principal amount equal to the Purchase
Price and the number of Warrants as is set forth immediately below such Buyer’s
name on the signature pages hereto, and  the Company shall deliver such Notes
and Warrants duly executed on behalf of the Company, to such Buyer, against
delivery of such Purchase Price.



c

. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7 below, the date and time
of the issuance and sale of the Notes and the Warrants pursuant to this
Agreement (the "Closing Date") shall be 12:00 noon, Eastern Standard Time on
July 15, 2005, or such other mutually agreed upon time. The closing of the
transactions contemplated by this Agreement (the "Closing") shall occur on the
Closing Date at such location as may be agreed to by the parties.



2

. BUYERS’ REPRESENTATIONS AND WARRANTIES. Each Buyer severally (and not jointly)
represents and warrants to the Company solely as to such Buyer that:



a

. Investment Purpose. As of the date hereof, the Buyer is purchasing the Notes
and the shares of Common Stock issuable upon conversion of or otherwise pursuant
to the Notes (including, without limitation, such additional shares of Common
Stock, if any, as are issuable  on account of interest on the Notes,  as a
result of the events described in Sections 1.3 and 1.4(g) of the Notes and
Section 2(c) of the Registration Rights Agreement or  in payment of the Standard
Liquidated Damages Amount (as defined in Section 2(f) below) pursuant to this
Agreement, such shares of Common Stock being collectively referred to herein as
the "Conversion Shares") and the Warrants and the shares of Common Stock
issuable upon exercise thereof (the "Warrant Shares" and, collectively with the
Notes, Warrants and Conversion Shares, the "Securities") for its own account and
not with a present view towards the public sale or distribution thereof, except
pursuant to sales registered or exempted from registration under the 1933 Act;
provided, however, that by making the representations herein, the Buyer does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the 1933 Act.



b

. Accredited Investor Status. The Buyer is an "accredited investor" as that term
is defined in Rule 501(a) of Regulation D (an "Accredited Investor").



c

. Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.



2

--------------------------------------------------------------------------------

d

. Information. The Buyer and its advisors, if any, have been, and for so long as
the Notes and Warrants remain outstanding will continue to be, furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors. The Buyer and its advisors, if any, have
been, and for so long as the Notes and Warrants remain outstanding will continue
to be, afforded the opportunity to ask questions of the Company. Notwithstanding
the foregoing, the Company has not disclosed to the Buyer any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to the
Buyer. Neither such inquiries nor any other due diligence investigation
conducted by Buyer or any of its advisors or representatives shall modify, amend
or affect Buyer’s right to rely on the Company’s representations and warranties
contained in Section 3 below. The Buyer understands that its investment in the
Securities involves a significant degree of risk.



e

. Governmental Review. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities.



f

. Transfer or Re-sale. The Buyer understands that  except as provided in the
Registration Rights Agreement, the sale or re-sale of the Securities has not
been and is not being registered under the 1933 Act or any applicable state
securities laws, and the Securities may not be transferred unless  the
Securities are sold pursuant to an effective registration statement under the
1933 Act,  the Buyer shall have delivered to the Company an opinion of counsel
reasonably acceptable to the Company that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration, which opinion shall be accepted by the
Company,  the Securities are sold or transferred to an "affiliate" (as defined
in Rule 144 promulgated under the 1933 Act (or a successor rule) ("Rule 144"))
of the Buyer who agrees to sell or otherwise transfer the Securities only in
accordance with this Section 2(f) and who is an Accredited Investor,  the
Securities are sold pursuant to Rule 144, or  the Securities are sold pursuant
to Regulation S under the 1933 Act (or a successor rule) ("Regulation S"), and
the Buyer shall have delivered to the Company an opinion of counsel that shall
be in form, substance and scope customary for opinions of counsel in corporate
transactions, which opinion shall be accepted by the Company; (ii) any sale of
such Securities made in reliance on Rule 144 may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any re-sale
of such Securities under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register
such Securities under the 1933 Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder (in each case, other
than pursuant to the Registration Rights Agreement). Notwithstanding the
foregoing or anything else contained herein to the contrary, the Securities may
be pledged as collateral in connection with a bona fide margin account or other
lending arrangement. In the event that the Company does not accept the opinion
of counsel provided by the Buyer with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S,
within five (5) business days of delivery of the opinion to the Company, the
Company shall



3

--------------------------------------------------------------------------------

pay to the Buyer liquidated damages of three percent (3%) of the outstanding
amount of the Notes per month plus accrued and unpaid interest on the Notes,
prorated for partial months, in cash or shares at the option of the Company
("Standard Liquidated Damages Amount"). If the Company elects to be pay the
Standard Liquidated Damages Amount in shares of Common Stock, such shares shall
be issued at the Conversion Price at the time of payment.

g

. Legends. The Buyer understands that the Notes and the Warrants and, until such
time as the Conversion Shares and Warrant Shares have been registered under the
1933 Act as contemplated by the Registration Rights Agreement or otherwise may
be sold pursuant to Rule 144 or Regulation S without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Conversion Shares and Warrant Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Securities):



> > > > "The securities represented by this certificate have not been registered
> > > > under the Securities Act of 1933, as amended. The securities may not be
> > > > sold, transferred or assigned in the absence of an effective
> > > > registration statement for the securities under said Act, or an opinion
> > > > of counsel, in form, substance and scope customary for opinions of
> > > > counsel in comparable transactions, that registration is not required
> > > > under said Act or unless sold pursuant to Rule 144 or Regulation S under
> > > > said Act."

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, which opinion shall be
reasonably acceptable to the Company’s counsel, to the effect that a public sale
or transfer of such Security may be made without registration under the 1933
Act, which opinion shall be accepted by the Company so that the sale or transfer
is effected or (c) such holder provides the Company with reasonable assurances
that such Security can be sold pursuant to Rule 144 or Regulation S. The Buyer
agrees to sell all Securities, including those represented by a certificate(s)
from which the legend has been removed, in compliance with applicable prospectus
delivery requirements, if any.

h

. Authorization; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized. This Agreement has been duly
executed and delivered on behalf of the Buyer, and this Agreement constitutes,
and upon execution and delivery by the Buyer of the Registration Rights
Agreement, such agreement will constitute, valid and binding agreements of the
Buyer enforceable in accordance with their terms.



i

. Residency. The Buyer is a resident of the jurisdiction set forth immediately
below such Buyer’s name on the signature pages hereto.



4

--------------------------------------------------------------------------------

3

. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each Buyer that:



a

. Organization and Qualification. The Company and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. Schedule 3(a) sets forth a list of all of
the Subsidiaries of the Company and the jurisdiction in which each is
incorporated. The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership or use of property or the nature of the business
conducted by it makes such qualification necessary except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect.
"Material Adverse Effect" means any of (i) a material and adverse effect on the
legality, validity or enforceability of any document executed in connection with
this financing, (ii) a material and adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) an adverse impairment to the
Company’s ability to perform under any of the documents executed in connection
with this financing. "Subsidiaries" means any corporation or other organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest.



b

. Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement, the Registration Rights
Agreement, the Notes and the Warrants and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof, (ii) the execution and delivery of this Agreement,
the Registration Rights Agreement, the Notes and the Warrants by the Company and
the consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Notes and the Warrants and
the issuance and reservation for issuance of the Conversion Shares and Warrant
Shares issuable upon conversion or exercise thereof) have been duly authorized
by the Company’s Board of Directors and no further consent or authorization of
the Company, its Board of Directors, or its shareholders is required, (iii) this
Agreement has been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is the true and official
representative with authority to sign this Agreement and the other documents
executed in connection herewith and bind the Company accordingly, and (iv) this
Agreement constitutes, and upon execution and delivery by the Company of the
Registration Rights Agreement, the Notes and the Warrants, each of such
instruments will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.



c

. Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 250,000,000 shares of common stock, of which 194,339,000
shares are issued and outstanding, 61,796,044 shares are reserved for issuance
pursuant to the Company’s stock option plans, 47,921,191shares are reserved for
issuance pursuant to securities (other than the Notes and the Warrants)
exercisable for, or convertible into or exchangeable for shares of Common Stock
and 62,090,909 shares are reserved for issuance upon conversion of the Notes and
the Additional Notes (as defined in Section 4(1)) and exercise of the Warrants
(as defined in Section 4(1) (subject to adjustment pursuant to the Company’s
covenant set



5

--------------------------------------------------------------------------------

forth in Section 4(h) below). In addition, this one class of preferred stock, of
which 990,500 shares are authorized and no shares are issued and outstanding.
All of such outstanding shares of capital stock are, or upon issuance will be,
duly authorized, validly issued, fully paid and nonassessable. No shares of
capital stock of the Company are subject to preemptive rights or any other
similar rights of the shareholders of the Company or any liens or encumbrances
imposed through the actions or failure to act of the Company. Except as
disclosed in Schedule 3(c), as of the effective date of this Agreement, (i)
there are no outstanding options, warrants, scrip, rights to subscribe for,
puts, calls, rights of first refusal, agreements, understandings, claims or
other commitments or rights of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for any shares of capital
stock of the Company or any of its Subsidiaries, or arrangements by which the
Company or any of its Subsidiaries is or may become bound to issue additional
shares of capital stock of the Company or any of its Subsidiaries, (ii) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of its or their securities
under the 1933 Act (except the Registration Rights Agreement) and (iii) there
are no anti-dilution or price adjustment provisions contained in any security
issued by the Company (or in any agreement providing rights to security holders)
that will be triggered by the issuance of the Notes, the Warrants, the
Conversion Shares or Warrant Shares. The Company has furnished to the Buyer true
and correct copies of the Company’s Certificate of Incorporation as in effect on
the date hereof ("Certificate of Incorporation"), the Company’s By-laws, as in
effect on the date hereof (the "By-laws"), and the terms of all securities
convertible into or exercisable for Common Stock of the Company and the material
rights of the holders thereof in respect thereto. The Company shall provide the
Buyer with a written update of this representation signed by the Company’s Chief
Executive or Chief Financial Officer on behalf of the Company as of the Closing
Date.

d

. Issuance of Shares. Subject to Stockholder Approval (as defined in Section
4(n)), the Conversion Shares and Warrant Shares are duly authorized and reserved
for issuance and, upon conversion of the Notes and exercise of the Warrants in
accordance with their respective terms, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Company and will not impose personal
liability upon the holder thereof.



e

. Acknowledgment of Dilution. The Company understands and acknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Shares and Warrant Shares upon conversion of the Note or exercise of
the Warrants. The Company further acknowledges that its obligation to issue
Conversion Shares and Warrant Shares upon conversion of the Notes or exercise of
the Warrants in accordance with this Agreement, the Notes and the Warrants is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Company.



f

. No Conflicts. Subject to Stockholder Approval, the execution, delivery and
performance of this Agreement, the Registration Rights Agreement, the Notes and
the Warrants by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance of the



6

--------------------------------------------------------------------------------

Conversion Shares and Warrant Shares) will not (i) conflict with or result in a
violation of any provision of the Certificate of Incorporation or By-laws or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, or (iii) to the Company’s knowledge, result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect). Neither the Company nor any of its Subsidiaries is in violation
of its Certificate of Incorporation, By-laws or other organizational documents
and neither the Company nor any of its Subsidiaries is in default (and no event
has occurred which with notice or lapse of time or both could put the Company or
any of its Subsidiaries in default) under, and neither the Company nor any of
its Subsidiaries has taken any action or failed to take any action that would
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or by which any property or assets of the
Company or any of its Subsidiaries is bound or affected, except for possible
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect. The businesses of the Company and its Subsidiaries, if any, are not
being conducted, and shall not be conducted so long as a Buyer owns any of the
Securities, in violation of any law, ordinance or regulation of any governmental
entity, except as disclosed in Schedule 3(l). Except as specifically
contemplated by this Agreement and as required under the 1933 Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under this Agreement, the Registration Rights Agreement,
the Notes or the Warrants in accordance with the terms hereof or thereof or to
issue and sell the Notes and Warrants in accordance with the terms hereof and to
issue the Conversion Shares upon conversion of the Notes and the Warrant Shares
upon exercise of the Warrants. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is not in violation of the listing requirements of the Over-the-Counter
Bulletin Board (the "OTCBB") and does not reasonably anticipate that the Common
Stock will be delisted by the OTCBB in the foreseeable future. The Company and
its Subsidiaries are unaware of any facts or circumstances which might give rise
to any of the foregoing.

g

. SEC Documents; Financial Statements. Except as disclosed in Schedule 3(g),
since December 31, 2004 the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the "1934 Act") (all of the foregoing filed prior to the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the "SEC



7

--------------------------------------------------------------------------------

Documents"). As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. None of the statements made in any such SEC Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior the date
hereof). As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments). Except as
set forth in the financial statements of the Company included in the SEC
Documents, the Company has no liabilities, contingent or otherwise, other than
(i) liabilities incurred in the ordinary course of business subsequent to
December 31, 2004 and (ii) obligations under contracts and commitments incurred
in the ordinary course of business and not required under generally accepted
accounting principles to be reflected in such financial statements, which,
individually or in the aggregate, are not material to the financial condition or
operating results of the Company.

h

. Absence of Certain Changes. Since December 31, 2004, there has been no
material adverse change and no material adverse development in the assets,
liabilities, business, properties, operations, financial condition, results of
operations or prospects of the Company or any of its Subsidiaries.



i

. Absence of Litigation. There is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company or any
of its Subsidiaries, or their officers or directors in their capacity as such,
that could have a Material Adverse Effect. Schedule 3(i) contains a complete
list and summary description of any pending or, to the knowledge of the Company,
threatened proceeding against or affecting the Company or any of its
Subsidiaries, without regard to whether it would have a Material Adverse Effect.
The Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.



j

. Patents, Copyrights, etc.



(i)

The Company and each of its Subsidiaries owns or possesses the requisite
licenses or rights to use all patents, patent applications, patent rights,
inventions, know-how, trade secrets, trademarks, trademark applications, service
marks, service



8

--------------------------------------------------------------------------------

names, trade names and copyrights ("Intellectual Property") necessary to enable
it to conduct its business as now operated (and, to the best of the Company’s
knowledge, as presently contemplated to be operated in the future); there is no
claim or action by any person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, to the best of the Company’s
knowledge, as presently contemplated to be operated in the future); to the best
of the Company’s knowledge, the Company’s or its Subsidiaries’ current and
intended products, services and processes do not infringe on any Intellectual
Property or other rights held by any person; and the Company is unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company and each of its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of their Intellectual Property.

k

. No Materially Adverse Contracts, Etc. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company’s officers has or is
expected to have a Material Adverse Effect.



l

. Tax Status. Except as set forth on Schedule 3(l), the Company and each of its
Subsidiaries has made or filed all federal, state and foreign income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax. Except as set forth on Schedule 3(l), none of the Company’s
tax returns is presently being audited by any taxing authority.



m

. Certain Transactions. Except as set forth on Schedule 3(m) and except for
arm’s length transactions pursuant to which the Company or any of its
Subsidiaries makes payments in the ordinary course of business upon terms no
less favorable than the Company or any of its Subsidiaries could obtain from
third parties and other than the grant of stock options disclosed on Schedule
3(c), none of the officers, directors, or employees of the Company is presently
a party to any transaction with the Company or any of its Subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.



9

--------------------------------------------------------------------------------

n

. Disclosure. All information relating to or concerning the Company or any of
its Subsidiaries set forth in this Agreement and provided to the Buyers pursuant
to Section 2(d) hereof and otherwise in connection with the transactions
contemplated hereby is true and correct in all material respects and the Company
has not omitted to state any material fact necessary in order to make the
statements made herein or therein, in light of the circumstances under which
they were made, not misleading. No event or circumstance has occurred or exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed
(assuming for this purpose that the Company’s reports filed under the 1934 Act
are being incorporated into an effective registration statement filed by the
Company under the 1933 Act).



o

. Acknowledgment Regarding Buyers’ Purchase of Securities. The Company
acknowledges and agrees that the Buyers are acting solely in the capacity of
arm’s length purchasers with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
statement made by any Buyer or any of their respective representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
not advice or a recommendation and is merely incidental to the Buyers’ purchase
of the Securities. The Company further represents to each Buyer that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.



p

. No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Buyers. The issuance of the Securities to the
Buyers will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any shareholder approval
provisions applicable to the Company or its securities.



q

. No Brokers. Except as set forth in Schedule 3(q), the Company has taken no
action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.



r

. Permits; Compliance. The Company and each of its Subsidiaries is in possession
of all franchises, grants, authorizations, licenses, permits, easements,
variances, exemptions, consents, certificates, approvals and orders necessary to
own, lease and operate its properties and to carry on its business as it is now
being conducted (collectively, the "Company Permits"), and there is no action
pending or, to the knowledge of the Company, threatened regarding suspension or
cancellation of any of the Company Permits. Neither the Company nor any of its
Subsidiaries is in conflict with, or in default or violation of, any of the



10

--------------------------------------------------------------------------------

Company Permits, except for any such conflicts, defaults or violations which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Since December 31, 2004, neither the Company nor any of
its Subsidiaries has received any notification with respect to possible
conflicts, defaults or violations of applicable laws, except for notices
relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.

s

. Environmental Matters.



(i)

There are, to the best of the Company’s knowledge, with respect to the Company
or any of its Subsidiaries or any predecessor of the Company, no past or present
violations of Environmental Laws (as defined below), releases of any material
into the environment, actions, activities, circumstances, conditions, events,
incidents, or contractual obligations which may give rise to any common law
environmental liability or any liability under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 or similar federal, state,
local or foreign laws and neither the Company nor any of its Subsidiaries has
received any notice with respect to any of the foregoing, nor is any action
pending or, to the Company’s knowledge, threatened in connection with any of the
foregoing. The term "Environmental Laws" means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.



(ii)

Other than those that are or were stored, used or disposed of in compliance with
applicable law, no Hazardous Materials are contained on or about any real
property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company’s
or any of its Subsidiaries’ business.



(iii)

To the best of the Company’s knowledge there are no underground storage tanks on
or under any real property owned, leased or used by the Company or any of its
Subsidiaries that are not in compliance with applicable law.



t

. Title to Property. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(t) or such as would not have
a Material Adverse Effect. Any real property and facilities held under lease by
the Company and its



11

--------------------------------------------------------------------------------

Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not have a Material Adverse Effect.

u

. Insurance. The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.
The Company has provided to Buyer true and correct copies of all policies
relating to directors’ and officers’ liability coverage, errors and omissions
coverage, and commercial general liability coverage.



v

. Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient, in the judgment of
the Company’s board of directors, to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.



w

. Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any Subsidiary has, in the course of his actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.



x

. Solvency. Except as disclosed in Schedule 3(x), the Company (after giving
effect to the transactions contemplated by this Agreement) is solvent (i.e., its
assets have a fair market value in excess of the amount required to pay its
probable liabilities on its existing debts as they become absolute and matured)
and currently the Company has no information that would lead it to reasonably
conclude that the Company would not, after giving effect to the transaction
contemplated by this Agreement, have the ability to, nor does it intend to take
any action that would impair its ability to, pay its debts from time to time
incurred in connection therewith as such debts mature over the next twelve (12)
months.



y

. No Investment Company. The Company is not, and upon the issuance and sale of
the Securities as contemplated by this Agreement will not be an "investment
company" required to be registered under the Investment Company Act of 1940 (an



12

--------------------------------------------------------------------------------

"Investment Company"). The Company is not controlled by an Investment Company.

z

. Certain Registration Matters. Assuming the accuracy of the Buyers'
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Conversion Shares and
Warrant Shares by the Company to the Buyers under the transaction documents.
Except as specified in Schedule 3(z), the Company has not granted or agreed to
grant to any Person any rights (including "piggy-back" registration rights) to
have any securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied.



aa

. Breach of Representations and Warranties by the Company. If the Company
materially breaches any of the representations or warranties set forth in this
Section 3, and in addition to any other remedies available to the Buyers
pursuant to this Agreement, the Company shall pay to the Buyer the Standard
Liquidated Damages Amount in cash or in shares of Common Stock at the option of
the Company, until such breach is cured. If the Company elects to pay the
Standard Liquidated Damages Amounts in shares of Common Stock, such shares shall
be issued at the Conversion Price at the time of payment.



4

. COVENANTS.



a

. Best Efforts. The parties shall use their best efforts to satisfy timely each
of the conditions described in Section 6 and 7 of this Agreement.



b

. Form D; Blue Sky Laws. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary to
qualify the Securities for sale to the Buyers at the applicable closing pursuant
to this Agreement under applicable securities or "blue sky" laws of the states
of the United States (or to obtain an exemption from such qualification), and
shall provide evidence of any such action so taken to each Buyer on or prior to
the Closing Date.



c

. Reporting Status; Eligibility to Use Form S-3, SB-2 or Form
S-1. The Company’s Common Stock is registered under Section 15(d) of the 1934
Act. The Company represents and warrants that it meets the requirements for the
use of Form SB-2 (or if the Company is not eligible for the use of Form SB-2 as
of the Filing Date (as defined in the Registration Rights Agreement), the
Company may use the form of registration for which it is eligible at that time)
for registration of the sale by the Buyer of the Registrable Securities (as
defined in the Registration Rights Agreement). So long as the Buyer beneficially
owns any of the Securities, the Company shall timely file all reports required
to be filed with the SEC pursuant to the 1934 Act, and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination. The Company further agrees to file all reports required to be filed
by the Company with the SEC in a timely manner so as to become eligible, and
thereafter to maintain its eligibility, for the use of Form SB-2. The Company
shall issue a press release



13

--------------------------------------------------------------------------------

describing the material terms of the transaction contemplated hereby as soon as
practicable following the Closing Date but in no event more than two (2)
business days of the Closing Date, which press release shall be subject to prior
review by the Buyers. The Company agrees that such press release shall not
disclose the name of the Buyers unless expressly consented to in writing by the
Buyers or unless required by applicable law or regulation, and then only to the
extent of such requirement.

d

. Use of Proceeds. The Company shall use the net proceeds from the sale of the
Notes and the Warrants in the manner set forth in Schedule 4(d) attached hereto
and made a part hereof and shall not, directly or indirectly, use such proceeds
for (i) any loan to or investment in any other corporation, partnership,
enterprise or other person (except in connection with its currently existing
direct or indirect Subsidiaries); (ii) the satisfaction of any portion of the
Company’s debt (other than payment of trade payables and accrued expenses in the
ordinary course of the Company’s business and consistent with prior past
practices), or (iii) the redemption of any Common Stock.



e

. Future Offerings. Subject to the exceptions described below, the Company will
not, without the prior written consent of a majority-in-interest of the Buyers,
which consent shall not be unreasonably withheld, negotiate or contract with any
party to obtain additional equity financing (including debt financing with an
equity component) that involves (A) the issuance of Common Stock at a discount
to the market price of the Common Stock on the date of issuance (taking into
account the value of any warrants or options to acquire Common Stock issued in
connection therewith) or (B) the issuance of convertible securities that are
convertible into an indeterminate number of shares of Common Stock or (C) the
issuance of warrants during the period (the "Lock-up Period") beginning on the
Closing Date and ending on the later of (i) two hundred seventy (270) days from
the Closing Date and (ii) one hundred eighty (180) days from the date the
Registration Statement (as defined in the Registration Rights Agreement) is
declared effective (plus any days in which sales cannot be made thereunder). In
addition, subject to the exceptions described below, the Company will not
conduct any equity financing (including debt with an equity component) ("Future
Offerings") during the period beginning on the Closing Date and ending two (2)
years after the end of the Lock-up Period unless it shall have first delivered
to each Buyer, at least twenty (20) business days prior to the closing of such
Future Offering, written notice describing the proposed Future Offering,
including the terms and conditions thereof and proposed definitive documentation
to be entered into in connection therewith, and providing each Buyer an option
during the fifteen (15) day period following delivery of such notice to purchase
its pro rata share (based on the ratio that the aggregate principal amount of
Notes purchased by it hereunder bears to the aggregate principal amount of Notes
purchased hereunder) of the securities being offered in the Future Offering on
the same terms as contemplated by such Future Offering (the limitations referred
to in this sentence and the preceding sentence are collectively referred to as
the "Capital Raising Limitations"). In the event the terms and conditions of a
proposed Future Offering are amended in any respect after delivery of the notice
to the Buyers concerning the proposed Future Offering, the Company shall deliver
a new notice to each Buyer describing the amended terms and conditions of the
proposed Future Offering and each Buyer thereafter shall have an option during
the fifteen (15) day period following delivery of such new notice to purchase
its pro rata share of the securities being offered on the same terms as
contemplated by such proposed Future Offering, as amended. The foregoing
sentence shall apply to successive amendments to the terms and conditions of any
proposed Future Offering. The Capital Raising Limitations shall not apply to



14

--------------------------------------------------------------------------------

any transaction involving (i) issuances of securities in a firm commitment
underwritten public offering (excluding a continuous offering pursuant to Rule
415 under the 1933 Act, an equity line of credit or similar financing
arrangement) resulting in net proceeds to the Company of in excess of
$1,500,000, or (ii) issuances of securities as consideration for a merger,
consolidation or purchase of assets, or in connection with any strategic
partnership or joint venture (the primary purpose of which is not to raise
equity capital), or in connection with the disposition or acquisition of a
business, product or license by the Company. The Capital Raising Limitations
also shall not apply to the issuance of securities upon exercise or conversion
of the Company’s options, warrants or other convertible securities outstanding
as of the date hereof or to the grant of additional options or warrants, or the
issuance of additional securities, under any Company stock option or restricted
stock plan approved by the shareholders of the Company.

f

. Expenses. At the Closing, the Company shall reimburse Buyers an aggregate of
$50,000 for expenses incurred by them in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the other
agreements to be executed in connection herewith ("Documents"), including,
without limitation, attorneys’ and consultants’ fees and expenses, transfer
agent fees, fees for stock quotation services, fees relating to any amendments
or modifications of the Documents or any consents or waivers of provisions in
the Documents, fees for the preparation of opinions of counsel, escrow fees, and
costs of restructuring the transactions contemplated by the Documents. The
Company must pay these fees at the Closing, otherwise the Company must make
immediate payment for reimbursement to the Buyers for all fees and expenses
immediately upon written notice by the Buyer or the submission of an invoice by
the Buyer. If the Company fails to reimburse the Buyer in full within three (3)
business days of the written notice or submission of invoice by the Buyer, the
Company shall pay interest on the total amount of fees to be reimbursed at a
rate of 15% per annum.



g

. Financial Information. The Company agrees to send the following reports to
each Buyer until such Buyer transfers, assigns, or sells all of the Securities:
 within ten (10) days after the filing with the SEC, a copy of its Annual Report
on Form 10-KSB its Quarterly Reports on Form 10-QSB and any Current Reports on
Form 8-K;  within one (1) day after release, copies of all press releases issued
by the Company or any of its Subsidiaries; and  contemporaneously with the
making available or giving to the shareholders of the Company, copies of any
notices or other information the Company makes available or gives to such
shareholders.



h

. Authorization and Reservation of Shares. Subject to Stockholder Approval, the
Company shall at all times have authorized, and reserved for the purpose of
issuance, a sufficient number of shares of Common Stock to provide for the full
conversion or exercise of the outstanding Notes and Warrants and issuance of the
Conversion Shares and Warrant Shares in connection therewith (based on the
Conversion Price of the Notes or Exercise Price of the Warrants in effect from
time to time) and as otherwise required by the Notes. The Company shall not
reduce the number of shares of Common Stock reserved for issuance upon
conversion of Notes and exercise of the Warrants without the consent of each
Buyer. The Company shall at all times maintain the number of shares of Common
Stock so reserved for issuance at an amount ("Reserved Amount") equal to no less
than two (2) times the number that is then actually issuable upon full
conversion of the Notes and Additional Notes and upon exercise of the Warrants
and the Additional Warrants (based on the Conversion Price



15

--------------------------------------------------------------------------------

of the Notes or the Exercise Price of the Warrants in effect from time to time).
If at any time the number of shares of Common Stock authorized and reserved for
issuance ("Authorized and Reserved Shares") is below the Reserved Amount, the
Company will promptly take all corporate action necessary to authorize and
reserve a sufficient number of shares, including, without limitation, calling a
special meeting of shareholders to authorize additional shares to meet the
Company’s obligations under this Section 4(h), in the case of an insufficient
number of authorized shares, obtain shareholder approval of an increase in such
authorized number of shares, and voting the management shares of the Company in
favor of an increase in the authorized shares of the Company to ensure that the
number of authorized shares is sufficient to meet the Reserved Amount. If the
Company fails to obtain such shareholder approval within thirty (30) days
following the date on which the number of Reserved Amount exceeds the Authorized
and Reserved Shares, the Company shall pay to the Borrower the Standard
Liquidated Damages Amount, in cash or in shares of Common Stock at the option of
the Company. If the Company elects to pay the Standard Liquidated Damages Amount
in shares of Common Stock, such shares shall be issued at the Conversion Price
at the time of payment. In order to ensure that the Company has authorized a
sufficient amount of shares to meet the Reserved Amount at all times, the
Company must deliver to the Buyer at the end of every month a list detailing (1)
the current amount of shares authorized by the Company and reserved for the
Buyer; and (2) amount of shares issuable upon conversion of the Notes and upon
exercise of the Warrants and as payment of interest accrued on the Notes for one
year. If the Company fails to provide such list within ten (10) business days of
the end of each month, the Company shall pay the Standard Liquidated Damages
Amount, in cash or in shares of Common Stock at the option of the Company, until
the list is delivered. If the Company elects to pay the Standard Liquidated
Damages Amount in shares of Common Stock, such shares shall be issued at the
Conversion Price at the time of payment.

i

. Listing. The Company shall promptly secure the listing of the Conversion
Shares and Warrant Shares upon each national securities exchange or automated
quotation system, if any, upon which shares of Common Stock are then listed
(subject to official notice of issuance) and, so long as any Buyer owns any of
the Securities, shall maintain, so long as any other shares of Common Stock
shall be so listed, such listing of all Conversion Shares and Warrant Shares
from time to time issuable upon conversion of the Notes or exercise of the
Warrants. The Company will obtain and, so long as any Buyer owns any of the
Securities, maintain the listing and trading of its Common Stock on the OTCBB or
any equivalent replacement exchange, the Nasdaq National Market ("Nasdaq"), the
Nasdaq SmallCap Market ("Nasdaq SmallCap"), the New York Stock Exchange
("NYSE"), or the American Stock Exchange ("AMEX") and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the National Association of Securities Dealers ("NASD") and
such exchanges, as applicable. The Company shall promptly provide to each Buyer
copies of any notices it receives from the OTCBB and any other exchanges or
quotation systems on which the Common Stock is then listed regarding the
continued eligibility of the Common Stock for listing on such exchanges and
quotation systems.



j

. Corporate Existence. So long as a Buyer beneficially owns any Notes or
Warrants, the Company shall maintain its corporate existence and shall not sell
all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company’s
assets, where the surviving or successor entity in such



16

--------------------------------------------------------------------------------

transaction (i) assumes the Company’s obligations hereunder and under the
agreements and instruments entered into in connection herewith and (ii) is a
publicly traded corporation whose Common Stock is listed for trading on the
OTCBB, Nasdaq, Nasdaq SmallCap, NYSE or AMEX.

k

. No Integration. The Company shall not make any offers or sales of any security
(other than the Securities) under circumstances that would require registration
of the Securities being offered or sold hereunder under the 1933 Act or cause
the offering of the Securities to be integrated with any other offering of
securities by the Company for the purpose of any stockholder approval provision
applicable to the Company or its securities.



l.

Subsequent Investment. The Company and the Buyers agree that, upon the filing by
the Company of the Registration Statement to be filed pursuant to the
Registration Rights Agreement (the "Filing Date"), the Buyers shall purchase
additional Notes (the "Filing Notes") in the aggregate principal amount of One
Million Dollars ($1,000,000) and additional warrants (the "Filing Warrants") to
purchase an aggregate of 923,077 shares of Common Stock, for an aggregate
purchase price of One Million Dollars ($1,000,000), with the closing of such
purchase to occur within five (5) days of the Filing Date; provided, however,
that the obligation of each Buyer to purchase the Filing Notes and the Filing
Warrants is subject to the satisfaction, at or before the closing of such
purchase and sale, of the conditions set forth in Section 7. The Company and the
Buyers further agree that, upon the declaration of effectiveness of the
Registration Statement to be filed pursuant to the Registration Rights Agreement
(the "Effective Date"), the Buyers shall purchase additional notes (the
"Effectiveness Notes" and, collectively with the Filing Notes, the "Additional
Notes") in the aggregate principal amount of One Million Dollars ($1,000,000)
and additional warrants (the "Effectiveness Warrants" and, collectively with the
Filing Warrants, the "Additional Warrants") to purchase an aggregate of 923,077
shares of Common Stock, for an aggregate purchase price of One Million Dollars
($1,000,000), with the closing of such purchase to occur within five (5) days of
the Effective Date; provided, however, that the obligation of each Buyer to
purchase the Additional Notes and the Additional Warrants is subject to the
satisfaction, at or before the closing of such purchase and sale, of the
conditions set forth in Section 7; and, provided, further, that there shall not
have been a Material Adverse Effect as of such effective date. The terms of the
Additional Notes and the Additional Warrants shall be identical to the terms of
the Notes and Warrants, as the case may be, to be issued on the Closing Date.
The Common Stock underlying the Additional Notes and the Additional Warrants
shall be Registrable Securities (as defined in the Registration Rights
Agreement) and shall be included in the Registration Statement to be filed
pursuant to the Registration Rights Agreement.



m

. Key Man Insurance. The Company shall use its best efforts to obtain, on or
before five (5) business days from the date hereof, key man life insurance on
Dr. John W. Whitney.



n

. Stockholder Approval. The Company shall file a proxy or information statement
with the SEC no later than August 31, 2005 and use its best efforts to obtain,
on or before October 31, 2005, such approvals of the Company’s stockholders as
may be required to issue all of the shares of Common Stock issuable upon
conversion or exercise of, or otherwise with respect to,



17

--------------------------------------------------------------------------------

the Notes and the Warrants in accordance with Texas law and any applicable rules
or regulations of the OTCBB and Nasdaq, either through a reverse stock split of
the Common Stock or an increase in authorized capital (the "Stockholder
Approval"). The Company shall furnish to each Buyer and its legal counsel
promptly (but in no event less than two (2) business days) before the same is
filed with the SEC, one copy of the proxy or information statement and any
amendment thereto, and shall deliver to each Buyer promptly each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such proxy or information statement (other than any portion thereof which
contains information for which the Company has sought confidential treatment).
The Company will promptly (but in no event more than five (5) business days)
respond to any and all comments received from the SEC (which comments shall
promptly be made available to each Buyer). The Company shall comply with the
filing and disclosure requirements of Section 14 under the 1934 Act in
connection with the Stockholder Approval. The Company represents and warrants
that its Board of Directors has approved the proposal contemplated by this
Section 4(n) and shall indicate such approval in the proxy or information
statement used in connection with the Stockholder Approval.

o

. Restriction on Short Sales. The Buyers and their respective affiliates agree
that, so long as any of the Notes remain outstanding, but in no event less than
three (3) years from the date hereof, the Buyers will not enter into or effect
any "short sales" (as such term is defined in Rule 3b-3 of the 1934 Act) of the
Common Stock or hedging transaction which establishes a net short position with
respect to the Common Stock.



p

. Breach of Covenants. If the Company breaches any of the covenants set forth in
this Section 4, and in addition to any other remedies available to the Buyers
pursuant to this Agreement, the Company shall pay to the Buyers the Standard
Liquidated Damages Amount, in cash or in shares of Common Stock at the option of
the Company, until such breach is cured. If the Company elects to pay the
Standard Liquidated Damages Amount in shares, such shares shall be issued at the
Conversion Price at the time of payment.



5

. TRANSFER AGENT INSTRUCTIONS. The Company shall issue irrevocable instructions
to its transfer agent to issue certificates, registered in the name of each
Buyer or its nominee, for the Conversion Shares and Warrant Shares in such
amounts as specified from time to time by each Buyer to the Company upon
conversion of the Notes or exercise of the Warrants in accordance with the terms
thereof (the "Irrevocable Transfer Agent Instructions"). Prior to registration
of the Conversion Shares and Warrant Shares under the 1933 Act or the date on
which the Conversion Shares and Warrant Shares may be sold pursuant to Rule 144
without any restriction as to the number of Securities as of a particular date
that can then be immediately sold, all such certificates shall bear the
restrictive legend specified in Section 2(g) of this Agreement. The Company



18

--------------------------------------------------------------------------------

warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5, and stop transfer instructions to
give effect to Section 2(f) hereof (in the case of the Conversion Shares and
Warrant Shares, prior to registration of the Conversion Shares and Warrant
Shares under the 1933 Act or the date on which the Conversion Shares and Warrant
Shares may be sold pursuant to Rule 144 without any restriction as to the number
of Securities as of a particular date that can then be immediately sold), will
be given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Registration Rights Agreement.
Nothing in this Section shall affect in any way the Buyer’s obligations and
agreement set forth in Section 2(g) hereof to comply with all applicable
prospectus delivery requirements, if any, upon re-sale of the Securities. If a
Buyer provides the Company with (i) an opinion of counsel in form, substance and
scope customary for opinions in comparable transactions, to the effect that a
public sale or transfer of such Securities may be made without registration
under the 1933 Act and such sale or transfer is effected or (ii) the Buyer
provides reasonable assurances that the Securities can be sold pursuant to Rule
144, the Company shall permit the transfer, and, in the case of the Conversion
Shares and Warrant Shares, promptly instruct its transfer agent to issue one or
more certificates, free from restrictive legend, in such name and in such
denominations as specified by such Buyer. The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Buyers, by
vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5 may be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this Section,
that the Buyers shall be entitled, in addition to all other available remedies,
to an injunction restraining any breach and requiring immediate transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

6

. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The obligation of the Company
hereunder to issue and sell the Notes and Warrants to a Buyer at the Closing is
subject to the satisfaction, at or before the Closing Date of each of the
following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:



a

. The applicable Buyer shall have executed this Agreement and the Registration
Rights Agreement, and delivered the same to the Company.



b

. The applicable Buyer shall have delivered the Purchase Price in accordance
with Section 1(b) above.



c

. The representations and warranties of the applicable Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the applicable Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the applicable Buyer at or prior to the Closing Date.



d

. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.



7

. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE. The obligation of each
Buyer hereunder to



19

--------------------------------------------------------------------------------

purchase the Notes and Warrants at the Closing is subject to the satisfaction,
at or before the Closing Date of each of the following conditions, provided that
these conditions are for such Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion:

a

. The Company shall have executed this Agreement and the Registration Rights
Agreement, and delivered the same to the Buyer.



b

. The Company shall have delivered to such Buyer duly executed Notes (in such
denominations as the Buyer shall request) and Warrants in accordance with
Section 1(b) above.



c

. The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to a majority-in-interest of the Buyers, shall have been delivered
to and acknowledged in writing by the Company’s Transfer Agent.



d

. The representations and warranties of the Company shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Buyer shall have received a
certificate or certificates, executed by the chief executive officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Buyer including, but not
limited to certificates with respect to the Company’s Certificate of
Incorporation, By-laws and Board of Directors’ resolutions relating to the
transactions contemplated hereby.



e

. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.



f

. No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company.



g

. The Conversion Shares and Warrant Shares shall have been authorized for
quotation on the OTCBB and trading in the Common Stock on the OTCBB shall not
have been suspended by the SEC or the OTCBB.



h

. The Buyer shall have received an opinion of the Company’s counsel, dated as of
the Closing Date, in form, scope and substance reasonably satisfactory to the
Buyer and in substantially the same form as Exhibit "D" attached hereto.



i

. The Buyer shall have received an officer’s certificate described in Section
3(c) above, dated as of the Closing Date.



> > 8
> > 
> > . GOVERNING LAW; MISCELLANEOUS.
> > 
> > 
> > 
> > 20
> > 
> > --------------------------------------------------------------------------------

a

. Governing Law. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICT OF LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK
WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER AGREE THAT SERVICE
OF PROCESS UPON A PARTY MAILED BY REGISTERED FIRST CLASS MAIL SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER. THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS AGREEMENT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH
SUCH DISPUTE.



b

. Counterparts; Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.



c

. Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.



d

. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.



e

. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.



21

--------------------------------------------------------------------------------

f

. Notices. Any notices required or permitted to be given under the terms of this
Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:



If to the Company:

> > > > > > Itronics Inc.
> > > > > > 6490 S. McCarran Blvd.
> > > > > > Building C-23
> > > > > > 
> > > > > > Reno, Nevada 89509
> > > > > > Attention: Dr. John W. Whitney, President
> > > > > > Telephone: (775) 689-7696
> > > > > > Facsimile: (775) 689-7691
> > > > > > 
> > > > > > With a copy to:
> > > > 
> > > >                     Sichenzia Ross Friedman Ference LLP
> > > > 
> > > >                    1065 Avenue of the Americas
> > > > 
> > > >                     New York, NY 10018
> > > > 
> > > > > > Attention: Gregory Sichenzia, Esq.
> > > > > > Telephone: (212) 930-9700
> > > > > > 
> > > > > > > > Facsimile:(212)930-9725

If to a Buyer: To the address set forth immediately below such Buyer’s name on
the signature pages hereto.

                                               With copy to:

                                                          Ballard Spahr Andrews
& Ingersoll, LLP
                                                          1735 Market Street
                                                          51st Floor
                                                          Philadelphia,
Pennsylvania 19103
                                                          Attention: Gerald J.
Guarcini, Esq.
                                                          Telephone:
215-864-8625
                                                          Facsimile:
215-864-8999


                                    Each party shall provide notice to the other
party of any change in address.

g

. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
any Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section 2(f), any Buyer may assign its rights



22

--------------------------------------------------------------------------------

hereunder to any person that purchases Securities in a private transaction from
a Buyer or to any of its "affiliates," as that term is defined under the 1934
Act, without the consent of the Company.

h

. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.



i

. Survival. The representations and warranties of the Company and the agreements
and covenants set forth in Sections 3, 4, 5 and 8 shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyers. The Company agrees to indemnify and hold harmless each of
the Buyers and all their officers, directors, employees and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
Sections 3 and 4 hereof or any of its covenants and obligations under this
Agreement or the Registration Rights Agreement, including advancement of
expenses as they are incurred.



j

. Publicity. The Company and each of the Buyers shall have the right to review a
reasonable period of time before issuance of any press releases, SEC, OTCBB or
NASD filings, or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of each of the Buyers, to make any press release or
SEC, OTCBB (or other applicable trading market) or NASD filings with respect to
such transactions as is required by applicable law and regulations (although
each of the Buyers shall be consulted by the Company in connection with any such
press release prior to its release and shall be provided with a copy thereof and
be given an opportunity to comment thereon).



k

. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.



l

. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.



m

. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyers by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that the Buyers shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions



23

--------------------------------------------------------------------------------

hereof, without the necessity of showing economic loss and without any bond or
other security being required.

24

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the undersigned Buyers and the Company have caused this Agreement to be duly
executed as of the date first above written.



 

ITRONICS INC.

/S/ JOHN W. WHITNEY

Dr. John W. Whitney

President

 

AJW PARTNERS, LLC

By: SMS Group, LLC

/S/ COREY S. RIBOTSKY

Corey S. Ribotsky

Manager

 

RESIDENCE:   Delaware

ADDRESS:     1044 Northern Boulevard

                       Suite 302

                       Roslyn, New York 11576

> >    Facsimile: (516) 739-7115
> > 
> >    Telephone: (516) 739-7110

AGGREGATE SUBSCRIPTION AMOUNT:

Aggregate Principal Amount of Notes:                        $________

> > Number of Warrants:                               ________
> > 
> > Aggregate Purchase Price:                     $________
> > 
> > 25
> > 
> > --------------------------------------------------------------------------------
> > 
> >  
> > 
> >  

AJW OFFSHORE, LTD.

By: First Street Manager II, LLC

/S/ COREY S. RIBOTSKY

Corey S. Ribotsky

Manager

 

RESIDENCE:        Cayman Islands

ADDRESS:             AJW Offshore, Ltd.

> >            P.O. Box 32021 SMB
> > 
> >            Grand Cayman, Cayman Island, B.W.I.

AGGREGATE SUBSCRIPTION AMOUNT:

Aggregate Principal Amount of Notes:                               $_______

> > Number of Warrants:                                      _______
> > 
> > Aggregate Purchase Price:                             $_______
> > 
> > 26
> > 
> > --------------------------------------------------------------------------------

AJW QUALIFIED PARTNERS, LLC


By: AJW Manager, LLC



/S/ COREY S. RIBOTSKY


Corey S. Ribotsky
Manager



 

RESIDENCE:         New York

ADDRESS:             1044 Northern Boulevard

                              Suite 302

                              Roslyn, New York 11576

> >           Facsimile: (516) 739-7115
> > 
> >           Telephone: (516) 739-7110
> > 
> >  

AGGREGATE SUBSCRIPTION AMOUNT:

Aggregate Principal Amount of Notes:                          $________

> > Number of Warrants:                                 ________

Aggregate Purchase Price:                                            $________

 

27

--------------------------------------------------------------------------------

NEW MILLENNIUM CAPITAL PARTNERS II, LLC


By: First Street Manager II, LLP



/S/ COREY S. RIBOTSKY


Corey S. Ribotsky
Manager



 

RESIDENCE:       New York

ADDRESS:          1044 Northern Boulevard

                            Suite 302

                            Roslyn, New York 11576

> >         Facsimile: (516) 739-7115
> > 
> >         Telephone: (516) 739-7110
> > 
> >  

AGGREGATE SUBSCRIPTION AMOUNT:

Aggregate Principal Amount of Notes:                           $______

> > Number of Warrants:                                  ______

Aggregate Purchase Price:                                             $______

28

--------------------------------------------------------------------------------

ITRONICS INC.

SUBSIDIARIES

Schedule

3(a)



Subsidiaries of the Company                                            
Jurisdiction

Whitney & Whitney, Inc.                                                        
Nevada

Itronics Metallurgical, Inc
                                                      Nevada

Itronics California, Inc.
                                                           California

Nevada Hydrometallurgical Project(A Partnership)         Nevada

American Hydromet(A Joint Venture)                                 Nevada

American Gold & Silver Ltd. (A Limited Partnership)    Nevada

 

July 11, 2005

 

--------------------------------------------------------------------------------

ITRONICS INC.

OUTSTANDING WARRANTS, OPTIONS AND RELATED ARRANGEMENTS

Schedule 3 (c)

AS OF JUNE 30, 2005

CONVERT.

PRICE

NO. OF

RANGE

SHARES

Warrants (received via private placements): John W. Whitney $0.075 1,200,000
Howland Green $0.100 1,000,000 Duane Rasmussen $0.160 2,125,000 All other
directors and employees $0.16 to $0.24 1,538,400 Swartz Private Equity, LLC
Adjustable 653,825 Private Placement warrants $0.075 to $0.24 20,377,958

26,895,183

Convertible Notes: Series 2000 Convertible Promissory Notes $0.150 583,580
Includes interest accrued to June 30,2005 $0.125 20,300,129 all due early 2006
$0.720 70,568 $1.18 and $0.72 conversion price will $1.180 71,731 likely be
reduced to $0.125 21,026,008 Employee Compensatory Options: John W. Whitney
$0.15 to $0.30 4,800,000 Duane Rasmussen $0.15 425,000 All other employees $0.15
to $0.90 851,000 6,076,000 Total Warrants and Options 53,997,191 Stock to be
Issued: This is stock that has been earned by the respective individual, but the
shares remain unissued, primarily to conserve cash that would otherwise be
payable for payroll taxes: John W. Whitney, portion of salary, and accrued
interest 3,621,232 Duane Rasmussen, portion of salary, and accrued interest
2,944,681 All other employees 1,232,940 7,798,853 S-8 Shares authorized, to be
issued as bonuses or other similar 2,545,000 Total Warrants, Options and Stock
to be Issued 64,341,044 Employee Stock Option Plan: Various employees have been
granted 3 to 10 year options to acquire restricted stock: Total granted to date
182,000 Total to be granted if employee remains 888,000 Employee Incentive Bonus
Plan: Various employees have been granted a bonus plan, consisting of S-8
shares: Total granted to date

400,000

July 11, 2005

 

--------------------------------------------------------------------------------

ITRONICS INC.

UNTIMELY FILED SEC REPORTS

Schedule 3 (g)

 

                                                                                                        
DATE                        DATE

                                                                                                         
DUE                           FILED

Form 8-K-re Item 3.02, Sale of Unregistered Securities         1/6/05
                       2/11/05

Form 10-KSB for the year ended December 31, 2004             3/31/05
                     5/25/05

Form 10-QSB for the quarter ended March 31, 2005               5/16/05
                    5/27/05

 

 

July 13, 2005

 

--------------------------------------------------------------------------------

 

 

ITRONICS INC.

             

SUMMARY OF PENDING LITIGATION

       

SCHEDULE 3(i)

           

JUNE 30, 2005

                   

SETTLED

 

DATE

   

CLAIM

 

MONTHLY

 

SERVED

PLAINTIFF

DEFENDANT

AMOUNT

 

PAYMENT

STATUS

Prior to 12/31/02: As of 12/31/03

         

Aug-02

Advantage Engineering

IMI & ITR

64,234

 

5,161

Stipulated settlement-payment plan in effect-payments delinquent

Sep-02

Information Leasing Corp.

IMI

45,879

(a)

1,500

Stipulated settlement-$1,500/mo., payments delinquent, Nv foreign judgement-4/05

Nov-02

Heller Financial & GE Capital

IMI

142,955

(a)

5,000

Stipulated settlement-4/03, $5000/mo-paymments delinquent-$13,000 due

Dec-02

IFC Credit

IMI

69,198

(a)

1,500

Affidavit of foreign judgement-1/05, pmnt agrment-$1500/mo is due for 6/05, not
formally settled

                   

322,266

                   

Subsequent to 12/31/02: As of 12/31/03

       

Feb-03

Wells Fargo

WWI

26,903

(a)

1.251

Payment agreement-delinquent for 6/05

Feb-03

GE Capital

IMI

61,372

(a)

 

Default judgment entered-3/03-no further action

Feb-03

Trahan, Burden & Charles

ITR

85,525

   

Default judgment entered 5/03-no further action

Feb-03

Wells Fargo

IMI

38,710

(a)

1,180

Payment agreement-payment delinquent for 6/05

Mar-03

GE Capital

WWI

35,210

(a)

 

Status unknown-possible hearing on 9/3/03; no further action

     

247,720

                         

569,986

                   

Subsequent to 6/30/03:

         

Jul-03

Textron

WWI

23,854

(a)

1,200

Lease restructured-payment delinquent for 6/05

Aug-03

GE Capital

IMI

104,625

(a)

 

Assigned to Van Ry-default judgment 10/04; no further action

     

128,479

                         

698,465

 

16,792

               

2004

           

May-04

CIT

IMI

90,686

(a)

 

Assigned to Van Ry-no action

May-04

Linc 4 leases

IMI & WWI

171,853

(a)

 

Assigned to Van Ry-negotiating

Sep-04

Amex(Wanderer)

IMI

28,689

(a)

1,304

Stipulated judgment 3/05-reg lease pmnt-1304/mo, payments in default

                   

291,228

 

1,304

               

2005

           

Apr-05

Manpower Temp Svcs

IMI

21,788

   

Assigned to Van Ry

               

Total

 

1,011,481

 

18,096

                             

Notes

1

Claim amounts do not include attorney fees, costs, interest, etc.

               

2

Items with an (a) are equipment leases

                       

Total

Claim

 

Total Equipment Lease Claims:

Claims

Settled suits:

Pmnts

Amount

   

Total

Settled

Textron

28,231

23,854

   

839,934

306,990

Info Leasing

46,000

45,879

       

GE/Heller

90,000

142,955

   

839,934

306,990

Wells Fargo-WWI

26,277

26,903

       

Wells Fargo-IMI

36,585

38,710

                       

227,093

278,301

                     

Amex

31,297

28,689

       

(24 mo X 1304.05/mo.)

                         

258,390

306,990

               

 

--------------------------------------------------------------------------------

 

ITRONICS INC.

UNFILED TAX RETURNS AND DELINQUENT TAXES

Schedule 3 (l)

(i) Unfiled tax Returns:

COMPANY

STATUS

AMOUNT

Form 1120 Itronics Inc. and Subsidiaries Extended to 9/15/05 Form 1065 American
Hydromet Extended to 7/15/05 Form 1065 Nevada Hydrometallurgical Project
Extended to 7/15/05 Form 1065 Amercan Gold & Silver Limited Extended to 7/15/05
Note: Refer to Note 5 in the Company's Form 10-KSB for December 31, 2004: There
is a Net Operating Loss Carryforward in excess of $16 million. (ii) Delinquent
and Unpaid Taxes: Payroll taxes due IRS: Itronics Metallurgical, Inc. Lien filed
66,000 Itronics California, Inc. Lien filed 31,900 Real property taxes Itronics
Metallurgical, Inc. 17,500 115,400 (iii) Waivers of statute of Limitations: None
July 11, 2005

 

 

--------------------------------------------------------------------------------

 

ITRONICS INC

RELATED PARTY TRANSACTIONS

Schedule 3(m)

1. The Company and subsidiaries owe Dr. Whitney $246,525 for short term cash
advances as of June 30, 2005. Interest accrues at 12% per annum on the
outstanding balance.

2. Whitney & Whitney, Inc. leases a 1999 GMC Yukon from John W. Whitney. Lease
payments are $531 per month, payable to the commercial lender holding Dr.
Whitney’s underlying loan on the vehicle. The balance due on the underlying loan
at 6/30/05 is $11,926. Whitney & Whitney, Inc. will own the vehicle when the
payments are completed.

 

3. Itronics Metallurgical, Inc. owes Dr. Whitney $17,681 for a loan to replace
the engine in the 2000 Peterbilt Model 330 truck. Dr. Whitney holds a UCC filing
on the truck to secure the loan.

4. Substantial amounts of past due salary is due three employees. Interest
accrues at 12% per annum on the total unpaid balance. The interest is payable in
Company restricted common stock. The amounts due are as follows:

                                                                                                             
Portion

                                                                              
Total                   Committed

Employee

                                                     Due-6/30/05              to
Stock



John W. Whitney                                               $507,500
                 $260,000

Duane Rasmussen                                              382,500
                   194,000

Michael Horsley                                                 168,000
                      86,800

5. John W. Whitney is a general partner in Nevada Hydrometallurgical Project. He
owns a 5% interest in the capital and profits and a 7.5% interest in the losses.
Dr. Whitney’s wife, Maureen Whitney, owns a limited partnership interest in
American Gold & Silver Limited. She owns a 0.99% interest in profits and losses
and a 0.988% interest in capital.

6. Beginning in 1999 Whitney & Whitney, Inc. began providing consulting services
to Golden Phoenix Minerals, Inc. (GPXM) and received most of the fees for its
services in GPXM restricted common stock. By separate agreement, Dr. Whitney
provided significant funding to GPXM, such that he was a greater than 10%
shareholder in GPXM. Dr. Whitney now holds less than 5% of GPXM and Whitney &
Whitney, Inc. is not presently providing service to GPXM. Whitney & Whitney,
Inc. still holds approximately 567,000 restricted common GPXM shares.

7. In June 2005 the Company borrowed $125,000 from Mammoth Corporation. The loan
is for 90 days and is co-signed by John W. Whitney and is secured by 14,550,558
shares of Itronics Inc. common stock owned by Dr. Whitney.

 

July 11, 2005

 

--------------------------------------------------------------------------------

ITRONICS INC.

BROKERAGE COMMISSIONS

Schedule 3 (q)

The Company originally signed a Finders Fee arrangement with the following:

       Lou Posner

       Douglas H. Leighton

       Dutchess Advisors LLC

       617-960-3748

Who then referred:

       Confin International Investments

       47 Eaton Place Flat 3

       London England SW1x 8DE

       Attention David Mann

A Finders Fee Agreement has been negotiated and signed by Itronics Inc. and the
above two firms, providing for full payment of all fees from proceeds, as
received, as follows:

The Company shall pay Confin eight (8%) percent of the total gross proceeds
received by the Company at the consummation of the transaction. In addition, the
Company shall issue to Confin an amount of warrants not to exceed the amount of
warrants which the Buyers receives pursuant to the Transaction at an exercise
price not to exceed the exercise price of the Buyers’ warrants.

Confin shall pay to Dutchess a cash fee equal to forty (40%) percent of the
total cash fee paid to Confin by the Company within one (1) day of receipt of
Confin’s cash fee. Confin agreed that it shall be solely responsible for payment
of said cash fee to Dutchess and the Company shall incur no liability with
respect to any nonpayment of Dutchess’ cash fee by Confin.

 

July 13, 2005

 

--------------------------------------------------------------------------------

ITRONICS INC

LIST OF SECURED PROPERTY

Schedule 3 (t)

TOTAL

SECURED

DUE

SECURED PARTY

PROPERTY

AS OF 6/30/05

Secured long term debt: ITRONICS METALLURGICAL, INC. Fidelity Mortgage Lenders
First Trust Deed -14305 Mt. McClellan, Reno, NV

496,454

Ford Credit 2000 Ford F350

2,168

Ford Credit 2001 Ford F350

9,327

First Federal Leasing 168 bulk drums

16,952

City of Reno SAD Special Assessment District-Mt. McClellan property

96,074

TOTAL SECURED LONG TERM DEBT

620,975

Leased equipment - unrelated parties ITRONICS INC.: Heartland Business Credit
Telephone system

547

Total-Itronics Inc.

547

ITRONICS METALLURGICAL, INC. Linc Comstock Air compressor, cells, scales, pumps

30,934

Santa Barbara Leasing 500 gal tank, ten pumps, filter

11,851

Toyota Lease Toyota forklift

2,068

Engs Lease Plan 2000 Peterbilt Model 330 truck

4,695

DeLage Landen 2 Dell computer systems

31,039

Information Leasing 36 totes

19,436

American Express 1 server, 2 workstations

24,775

Linc Capital Processor, Manhattan software

38,335

US Bancorp 2-7000 gal tanks

42,439

Wells Fargo Computer with workstation

18,583

CIT Tech QAD software, 1 computer, HP Laserjet printer

84,886

Siemens Fileserver, deskjet, color laserjet

46,201

American Express 36 bulk drums

25,988

Fisher-Anderson 39 bulk drums

46,264

Heller/GE Cap 4 network servers, Seagate backup

13,000

Compaq 2 Compaq laptops and programs

53,226

GE Capital 5 injectors

61,811

GE Capital 180 bulk drums

47,133

IFC Credit Corp. 2-7000 gal tanks

67,592

GE Leasing 120 bulk drums

59,012

Dell Financial 5 Dell computers

3,099

Dell Financial Laptop computer

1,730

Accr partial mo.(.5 month)

5,575

Total-Itronics Metallurgical, Inc.

739,672

WHITNEY & WHITNEY, INC.: Wells Fargo 2-7000gal tanks

3,276

GE Capital 2-7000 gal tanks

31,340

Newcourt Financial Xerox copier, computers

9,493

America Express 2 Servers, 2 computers, furniture

14,174

Linc Capital 2-7000 gal tanks

48,598

Linc Comst 375 drums

43,591

Textron 2-7000 gal tanks, 2 mixers

12,593

Accrued partial month(1 mo)

4,367

Total-Whitney & Whitney, Inc.

167,431

TOTAL LEASED EQUIPMENT TOTALS

907,650

Related Party Secured Debt: John W. Whitney 1999 GMC Yukon

11,926

John W. Whitney UCC on 2000 Peterbilt Model 330 truck

17,681

Total Related Party Secured Debt

29,607

CONSOLIDATED SECURED DEBT

1,558,232

Certain lenders / lessors have filed UCC forms on the related assets described
above

Other financings: Itronics Metallurgical, Inc. factored certain accounts
receivable, and UCC filings were made. This program is being phased out, and
financing now is on inventory of certain raw materials. UCC filings have been
made against the applicable raw material, the finished product produced from the
raw material, and the resulting receivable from the sale of the applicable
finished product. Two distillers have been pre-sold and are presently in the
final stage of manufacture. The cost was financed, and a UCC will be filed
against the ultimate invoice. Other: The Internal Revenue Service has filed a
lien against all assets of Itronics Metallurgical, Inc. and Itronics California,
Inc. against payment of withheld taxes. July 11, 2005

 

--------------------------------------------------------------------------------

 

ITRONICS INC.

SOLVENCY

Schedule

3(x)



 

Convertible Notes maturing in early 2006 grant the holder the option at maturity
to demand cash or to convert to free trading common shares at a fixed price.

At June 30, 2005 principal balance outstanding was $1,617,000, and interest
accrued to June 30, 2005 was $1,143,504.

The majority of the Notes are convertible at $0.125 per share.

The Company intends to convert all outstanding Notes, rather than paying cash.
The conversion price per share may be need to be reduced, depending upon market
price at that time.

 

 

July 11, 2005

 

 

--------------------------------------------------------------------------------

 

ITRONICS INC

.



USE OF FUNDS

Schedule 4(d)

Prepared June 28, 2005

Proposed funding
                                                                                                                   
$3,250,000

Deduct:

Due diligence and legal fees
                                                                                  
$ 50,000

Finders fees
                                                                                                          
260,000

Interest @ 8%, three years
                                                                                    
390,000         700,000

Net funding
                                                                                                                              
2,550,000

Costs and Expenses:

Capital costs:

> > Install three new bulk loading tanks, including all piping
> > 
> > and safety features. (All building permits have been obtained)             
> > 200,000

                   Install new filter, additional distiller, including
installation costs               120,000

                   GOLD’n GRO Guardian registration allowance
                                   250,000

Payables:

                   Past due withheld and property taxes
                                                  113,000

                   Stock loan
                                                                                         
148,000

                   Other delinquent leases and payables
                                                   200,000

Other:

                   Annual meeting costs
                                                                           
65,000

  Total expenditures
                                                                                                                     
1,096,000

Net available for working capital
                                                                                                
$1,454,000

 

--------------------------------------------------------------------------------

 

ITRONICS INC

LIST OF SECURED PROPERTY

Security Agreement Schedule C

TOTAL

SECURED

DUE

SECURED PARTY

PROPERTY

AS OF 6/30/05

Secured long term debt: ITRONICS METALLURGICAL, INC. Fidelity Mortgage Lenders
First Trust Deed -14305 Mt. McClellan, Reno, NV

496,454

Ford Credit 2000 Ford F350

2,168

Ford Credit 2001 Ford F350

9,327

First Federal Leasing 168 bulk drums

16,952

City of Reno SAD Special Assessment District-Mt. McClellan property

96,074

TOTAL SECURED LONG TERM DEBT

620,975

Leased equipment - unrelated parties ITRONICS INC.: Heartland Business Credit
Telephone system 547 Total-Itronics Inc. 547 ITRONICS METALLURGICAL, INC. Linc
Comstock Air compressor, cells, scales, pumps 30,934 Santa Barbara Leasing 500
gal tank, ten pumps, filter 11,851 Toyota Lease Toyota forklift 2,068 Engs Lease
Plan 2000 Peterbilt Model 330 truck 4,695 DeLage Landen 2 Dell computer systems
31,039 Information Leasing 36 totes 19,436 American Express 1 server, 2
workstations 24,775 Linc Capital Processor, Manhattan software 38,335 US Bancorp
2-7000 gal tanks 42,439 Wells Fargo Computer with workstation 18,583 CIT Tech
QAD software, 1 computer, HP Laserjet printer 84,886 Siemens Fileserver,
deskjet, color laserjet 46,201 American Express 36 bulk drums 25,988
Fisher-Anderson 39 bulk drums 46,264 Heller/GE Cap 4 network servers, Seagate
backup 13,000 Compaq 2 Compaq laptops and programs 53,226 GE Capital 5 injectors
61,811 GE Capital 180 bulk drums 47,133 IFC Credit Corp. 2-7000 gal tanks 67,592
GE Leasing 120 bulk drums 59,012 Dell Financial 5 Dell computers 3,099 Dell
Financial Laptop computer 1,730 Accr partial mo.(.5 month) 5,575 Total-Itronics
Metallurgical, Inc. 739,672 WHITNEY & WHITNEY, INC.: Wells Fargo 2-7000gal tanks
3,276 GE Capital 2-7000 gal tanks 31,340 Newcourt Financial Xerox copier,
computers 9,493 America Express 2 Servers, 2 computers, furniture 14,174 Linc
Capital 2-7000 gal tanks 48,598 Linc Comst 375 drums 43,591 Textron 2-7000 gal
tanks, 2 mixers 12,593 Accrued partial month(1 mo) 4,367 Total-Whitney &
Whitney, Inc. 167,431 TOTAL LEASED EQUIPMENT TOTALS 907,650 Related Party
Secured Debt: John W. Whitney 1999 GMC Yukon 11,926 John W. Whitney UCC on 2000
Peterbilt Model 330 truck 17,681 Total Related Party Secured Debt 29,607
CONSOLIDATED SECURED DEBT

1,558,232

Certain lenders / lessors have filed UCC forms on the related assets described
above

Other financings: Itronics Metallurgical, Inc. factored certain accounts
receivable, and UCC filings were made. This program is being phased out, and
financing now is on inventory of certain raw materials. UCC filings have been
made against the applicable raw material, the finished product produced from the
raw material, and the resulting receivable from the sale of the applicable
finished product. Two distillers have been pre-sold and are presently in the
final stage of manufacture. The cost was financed, and a UCC will be filed
against the ultimate invoice. Other: The Internal Revenue Service has filed a
lien against all assets of Itronics Metallurgical, Inc. and Itronics California,
Inc. against payment of withheld taxes. July 11, 2005

--------------------------------------------------------------------------------